Citation Nr: 1819964	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  14-15 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. M. Harris, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to July 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In April 2017, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  The transcript is of record.

In a January 2011 rating decision, the RO reopened the Veteran's claim of service connection for posttraumatic stress disorder by deciding the issue on the merits; but, the question of whether new and material evidence has been received to reopen such a claim must be addressed, in the first instance, by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  The Board has characterized the claim accordingly.

The appeal of entitlement to service connection for posttraumatic stress disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1. An October 2002 Board decision denied service connection for PTSD.  The Veteran was informed of the decision and she did not appeal nor was new and material evidence received within a year of the decision.  As such, the decision became final.

2. Evidence received since the October 2002 Board decision is relevant and probative to the issue at hand.


CONCLUSIONS OF LAW

1. The October 2002 Board decision, which denied service connection for PTSD, is final.  38 U.S.C. § 7104 (2012).

2. New and material evidence has been received, and the claim of service connection for PTSD is reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Legal Criteria, Factual Background, and Analysis

In general, rating decisions and Board decisions that are not timely appealed are final.  See 38 U.S.C.A. §§ 7104, 7105 (2002); 38 C.F.R. §§ 20.1100, 20.1103 (2017).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured to that claim.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, 38 C.F.R. § 3.156 (a) creates a low threshold, and the phrase "raises a reasonable possibility of substantiating the claim" enables, rather than precludes, reopening.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

In the determination of whether new and material evidence has been received, the credibility of the evidence is to be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The VA is not, however, bound to consider credible that which is the patently incredible.  See Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran seeks to reopen his claim for service connection for PTSD.  Service connection was previously denied in an October 2002 Board decision, based on the finding that the evidence of record did not reflect a causal relationship between the Veteran's diagnosed PTSD and service since there was no credible supporting evidence that any of the claimed in-service stressors actually occurred.  

Since that time, the Veteran submitted statements from fellow soldiers who attested to witnessing the harassment against her while in service.  This evidence is clearly "new," because the statements postdate the October 2002 Board decision, and are also "material," because it represents a causal link between the Veteran's diagnosed PTSD and service; relates to previously unestablished elements of service connection; and raises a reasonable possibility of substantiating the underlying issues.  It cures an evidentiary defect which existed at the time of the prior denial, essentially, the lack of corroborated stressors.  Consequently, the claim of service connection for PTSD may be reopened.


ORDER

The request to reopen the claim of service connection for PTSD is granted.
REMAND

At the April 2017 Board hearing, the Veteran testified that she continues to seek treatment from a private doctor for her psychiatric conditions including PTSD.  She also stated that there may be some private treatment records from right after she separated from service related to her issue of entitlement to service connection for PTSD.  These documents are not of record and must be obtained. 

Additionally, although the VA has conceded a prior diagnosis of PTSD in the October 2002 Board decision, the Veteran's most recent VA examinations in March 2010, January 2011 and August 2013 do not show a diagnosis for PTSD.  These examinations reflect diagnoses for generalized anxiety with panic attacks and depression, for which the Veteran is service connected.  However, at the April 2017 hearing, the Veteran testified that since her 2013 VA examination she has been diagnosed with PTSD by her private doctor.  Given the above and to clarify the Veteran's present diagnosis, as well as, to address whether any diagnosed condition, not already service-connected, is connected to service, the Board will remand to obtain a new opinion. 

The Board also notes that the Veteran testified at her April 2017 Board hearing that she is in receipt of disability benefits from the Social Security Administration (SSA), and that she was provided a physical and mental examination as part of her application for these benefits.  While not clear as to the basis of the award, because the records from SSA could contain information pertinent to the issue on appeal, efforts should be made to procure them.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  

Consequently and since the Board is already remanding for other reasons, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) 

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to identify the names, dates of treatment, and locations (i.e. addresses and contact information) for any private treatments used to diagnose and treat the Veteran's psychiatric condition since service; and provide appropriate releases for, any care providers who may possess new or additional evidence pertinent to the issue on appeal.  For any identified treatment for which she provides an appropriate release, any identified evidence not already of record must be obtained and associated with the claim file.

2. Ask the Social Security Administration to provide copies of any records in its possession pertaining to its consideration of the Veteran's application for SSA benefits, to include any medical records considered in making a decision on that application.  Any new or additional (i.e., non-duplicative) evidence received should be associated with the claim file.

3. After completion of 1 and 2, the AOJ should arrange for a VA examination of the Veteran to determine the nature and etiology of the Veteran's PTSD.  The claim file must be made available to the examiner(s) for their review.  The examiner should review the claim file and the examination report should note a review of the file was conducted.  Based on review of the record and examination of the Veteran, the examiner should provide an opinion as to whether the Veteran currently has PTSD or has been diagnosed with PTSD at any point during the appeal period.  If a diagnosis of PTSD is confirmed, the examiner should opine as to whether the diagnosed PTSD was caused by or aggravated beyond its natural progression by service. 

A complete rationale for all opinions rendered must be provided.  The examiner is reminded that a reasoning based on the absence of a diagnosis in service will be deemed inadequate.

In forming his or her opinion, the VA examiner is asked to consider the Veteran's lay statements, and the statements of her fellow soldiers regarding events affecting her mental health and in-service stressors.

If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

4. The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report(s) and opinion(s) comply with the Board's remand instructions.

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).





______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


